UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7800


MAURO PALACIO,

                     Petitioner - Appellant,

              v.

B. SULLIVAN,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-hc-02064-FL)


Submitted: July 30, 2020                                          Decided: August 4, 2020


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mauro Palacio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mauro Palacio seeks to appeal the district court’s order dismissing without prejudice

his 28 U.S.C. § 2241 (2018) petition. Upon review, we conclude that the appeal is moot.

       “The mootness doctrine is a limitation on federal judicial power grounded in the

‘case-or-controversy’ requirement of Article III of the U.S. Constitution.” United States v.

Springer, 715 F.3d 535, 540 (4th Cir. 2013); see U.S. Const. art. III, § 2, cl. 1. “Mootness

is a jurisdictional question and thus may be raised sua sponte by a federal court at any stage

of proceedings.” Springer, 715 F.3d at 540. “[A] case is moot when the issues presented

are no longer ‘live’ or the parties lack a legally cognizable interest in the out-come.”

Incumaa v. Ozmint, 507 F.3d 281, 285-86 (4th Cir. 2007) (internal quotation marks

omitted). We lack jurisdiction over any portion of an appeal that becomes moot. Id.

       In his petition, Palacio—a federal prisoner at the time—sought good conduct credits

under the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Palacio, however, is

no longer incarcerated. Overserved prison time does not shorten a defendant’s term of

supervision. United States v. Johnson, 529 U.S. 53, 59 (2000) (“The objectives of

supervised release would be unfulfilled if excess prison time were to offset and reduce

terms of supervised release. . . . Supervised release fulfills rehabilitative ends, distinct from

those served by incarceration.”); United States v. Jackson, 952 F.3d 492, 498

(4th Cir. 2020) (“Although custodial and supervised release terms are components of one

unitary sentence, they serve different purposes. The conditions of a defendant’s supervised

release are intended to provide the defendant with assistance in transitioning into



                                               2
community life.” (internal citation omitted)). Therefore, even if Palacio were entitled to

good conduct credits, his release from incarceration renders this claim moot. *

       Accordingly, we deny Palacio’s motion to appoint counsel and dismiss this appeal

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.


                                                                               DISMISSED




       *
         Because Palacio’s petition is moot, the deficiencies in the petition cannot be cured
by amendment. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610-11 (4th Cir. 2020). Thus,
the district court’s dismissal without prejudice is a final, appealable order.

                                             3